Citation Nr: 1436245	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-29 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from June 1955 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.   

This matter was previously before the Board in November 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issue being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file is composed of Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  The records in all virtual files have been considered by the Board in adjudicating this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a left hand disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

A current left ankle disability did not have its clinical onset during service, 
arthritis of the left ankle was not diagnosed within the first post-service year, and a left ankle disability is not otherwise related to service


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By a letters dated in November 2013 and March 2014, the Veteran was notified of 
the evidence not of record that was necessary to substantiate his claim.  He was told what information he needed to provide, and what information and evidence VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Board notes that some of the Veteran's service treatment records are unavailable.  As such, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's available service, VA, and private medical treatment records have been obtained.  The evidence of record also contains the report of an examination requested by VA and performed in April 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The report considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim that need to be obtained.  In sum, the Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled, and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that the disease was manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a current left ankle disability that is manifested as a result of his period of active service.  His available service treatment records are negative of any complaints of or treatment for a left ankle disability during his period of active service.

A VA examination report dated in April 2014 shows that the Veteran stated that he fell on the ramp of a B52 during service and injured his left ankle at the same time as his left arm.  He added that he was in the hospital for a couple of months.  He was noted to have stated that he believed he should be getting a lot more money for his service-connected disabilities.  The examiner indicated that the Veteran was a very poor historian.  Physical examination and imaging of both ankles revealed degenerative arthritis.  Following examination of the Veteran and review of the claims file, the examiner concluded that the asserted left ankle disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no evidence in the Veteran's service treatment records that he suffered a fall or injury to the left ankle, and that the examination was essentially normal for someone his age.  The examiner also indicated that the Veteran had symmetrical degenerative changes in both ankles likely related to aging, and there was no evidence to support a residual condition in the left ankle related to injury.

After a careful review of the evidence of record, the Board finds that entitlement to service connection for a left ankle disability has not been established.  Initially, there is no evidence in the available service treatment records of a left ankle disorder in service.  There is no indication of a chronic left ankle disability for several years until the VA findings of degenerative arthritis consisting with aging.   Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service can be considered as evidence against a claim.  Moreover, there is no competent medical evidence of a nexus between a currently diagnosed left ankle disability and the Veteran's period of active service.  There is also no competent medical evidence that the Veteran had manifested arthritis of left ankle within one year of separation from service.

In this regard, the Board finds probative the April 2014 VA examination report that concluded that the claimed condition was less likely than not incurred in or caused by service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight. Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In essence, the only evidence of record supporting the Veteran's claim consists of his own statements.  The Board recognizes the Veteran's contentions that he has a left ankle disability as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

However, in this case, to the extent that the Veteran is able to observe continuity of left ankle symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the available service treatment records (containing no evidence of a chronic left ankle disability during service) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with the asserted disorder for many years, and no evidence linking the disorder to the Veteran's service) outweigh the Veteran's contentions.  In addition, the April 2014 VA examiner considered the Veteran's claims regarding continuity of symptomatology and nevertheless concluded that his left ankle disability is not likely related to service.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current left ankle disability that is related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation. 

Given the overall evidence, for the Board to conclude that the Veteran has a left ankle disability that was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are, therefore, denied.


ORDER

Service connection for a left ankle disability is denied.



REMAND

Unfortunately, another remand is required with regard to the issue of service connection for a left hand disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In the November 2013 Remand, the Board, in pertinent part, directed that the Veteran be scheduled for a VA examination so as to determine whether it was at least as likely as not that any current left hand disorder was attributable to his period of active service.  The requested examination was conducted in April 2014.  The Veteran was found to have degenerative arthritis of both ankles.  In the requested opinion, however, the VA examiner indicated that there was no evidence in the service treatment records the Veteran had suffered a fall or injury to his right hand, and there was no documented history of a right hand injury in his clinical records.  In light of the fact that the VA examiner provided a negative nexus opinion addressing the incorrect hand, the Board finds that the issue must be remanded so that an addendum to the prior examination report may be provided addressing the Veteran's left hand.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted left hand disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted left hand disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall return the claims file to the examiner that completed the April 2014  VA medical opinion related to the asserted left hand disability.  The entire claims file and a copy of this Remand must be provided and reviewed in conjunction with formulating an opinion.  If that examiner is no longer available, another equally qualified examiner must provide the addendum opinion.

The examiner is requested to issue a new opinion as to whether it is at least as likely as not that any current left hand disability is attributable to the Veteran's period of active service.

The examiner is also requested to opine as to whether it is at least as likely as not that arthritis of the left hand had manifested to a compensable degree within one year following separation from service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a left hand disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


